      Case 4:17-cr-00293-BSM Document 613 Filed 02/05/19 Page 1 of 3
                                                                        FILED
                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT ARKANSAS
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS                     FEB - 5 2019
                          LITTLE ROCK DIVISION          ~




                                                                                      D_~CLERK
UNITED STATES OF AMERICA

            v.

1. MARCUS 0. MILLSAP, aka Red,
2. WESLEY S. GULLETT, aka Bad
    Company, aka BC,
3. JEFFREY L. KNOX, aka 100%,
4. JAMES SCOTT OLIVER, aka Scottie,
5. TIMOTHY J. FERGUSON, aka TJ,
6. KEVIN M. LONG,
7. RANDALL RAPP,
8. ADAM F. MITCHELL, aka Pork Chop,
9. CHRISTOPHER BUBER,
10. RUSSELL ROBINSON,
                                                 CASE 4: 17CR00293 BSM
11. BRADLEY CHAMBERS,
12. APRIL HOWELL, aka Apes,
13. SHANNON J. FERGUSON, aka Shannon
                                         18 U.S.C.   §2
    Pridmore, aka Shannon Spencer,
                                         18 U.S.C.   § 1959
14. PAULAS. ENOS,
                                         18 U.S.C.   § 1962(d)
15. CAREY MOONEY,
                                         18 U.S.C.   § 922(g)(l)
16. COURTNEY TALLEY, aka Courtney
                                         18 U.S.C.   § 924(c)
    Shreckhise, aka Courtney Caldwell,
                                         21 U.S.C.   §§ 841(a)(l), (b)(l)(AHC),
17. AMANDA RAPP,
                                         21 u.s.c.   § 846
18. TROY R. LOADHOLT, aka Tricky,
19. DAVID D. SINGLETON, aka LA,
20. DARLENE WALKER,
21. MICHAEL J. ROBERTS,
22. SHELBY L. THOMPSON, aka Shelby
    Roberts,
23. COREY A. FORD,
24. CORY S. DONNELLY,
25. LESA A. STANDRIDGE,
26. DALLAS D. STANDRIDGE,
27. JEFFREY G. HOWELL, aka Loon,
28. RICHARD K. HAMPTON,
29. SUSAN HAMPTON,
30. APRIL M. TEETER, aka April Crain,
31. MELISSA D. KIZER, aka Mel,
         Case 4:17-cr-00293-BSM Document 613 Filed 02/05/19 Page 2 of 3


 32. ANDREW R. SYVERSON, aka Drew,
 33. ROBERT H. CHANDLER, aka Robbie,
 34. BRITTANY FERGUSON, aka Brittany
      Gideon,
 35._ BRITTANIE N. HANDLEY,
 36. TIFFANY L. PARKER,
 37. HEATH KIZER,
 38. RALPH A. ROSS, aka RA,
 39. BRITANNY S. CONNER,
 40. KATHRINE R. ROSS, aka Katie,
 41. CHRISTOPHER S. HELMS,
 42. TONY L. HEYDENREICH,
 43. VALERIE J. BAKER, aka Valerie French,
 44. THOMAS I. PLAISANCE, JR., aka
      Tommy,
 45. WESLEY W. PIERSON,
 46. HENRI T. KEENER, II,
 47. WSTIN B. HOWELL, aka Bubba,
 48. JAYME L. SHORT,
 49. AMOS ADAME,
 50. SKIPPY D. SANDERS,
 51. JARED R. DALE,
 52. JAMES NICHOLAS GEORGE, aka Nick,
 53. KEITH C. SAVAGE, aka KC,
 54. JOSEPH D. PRIDMORE.




                               MOTION TO SEAL INDICTMENT

       Pursuant to Federal Rule of Criminal Procedure 6(e)(4), and in order to prevent flight of

the defendants prior to arrest and to protect officers executing the arrest warrants, the United

States requests that the above-styled indictment be sealed until the defendants are in custody or

have been released pending trial.

       Additionally, in order to protect the officers who are executing the warrants on February

12, 2019, the United States requests that the Court direct the Clerk of Court not issue summonses

in this case until February 12, 2019.
         Case 4:17-cr-00293-BSM Document 613 Filed 02/05/19 Page 3 of 3


                                                  Respectfully submitted,

                                                  CODY HILAND




                                                       Assistant United States Attorney
                                                       P. 0. Box 1229
                                                       Little Rock, AR 72203
                                                       (501) 340-2600
                                                       Liza.Brown@usdoj.gov

                                             ORDER

       Pursuant to the above requests, the Indictment in this matter shall be sealed until the

defendants are in custody or have been released pending trial and the Clerk of Court shall not

issues summonses until February 12, 2019.



                                                    UNITED STATES MAGISTRATE JUDGE
